Citation Nr: 0727380	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-00 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for head injury residuals.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1974 to March 1977.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an April 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  The Atlanta RO currently has 
jurisdiction over the veteran's claim.

The veteran appealed the April 2004 denial of service 
connection of head injury residuals to the Board and 
requested de novo review of his claim by a Decision Review 
Officer (DRO).  The DRO issued a statement of the case (SOC) 
in December 2004 that continued the previous denial of the 
claim.  The veteran's appeal was perfected with the timely 
submission of his substantive appeal (VA Form 9) in January 
2005.

The veteran presented personal testimony before the 
undersigned Chief Veterans Law Judge at a Travel Board 
hearing which was conducted at the Atlanta RO in April 2007.  
The transcript of the hearing is associated with the 
veteran's claims folder.


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that head injury residuals currently exist.


CONCLUSION OF LAW

Head injury residuals were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran in essence seeks entitlement to service 
connection for head injury residuals, which he contends had 
its inception when he was struck on the back of the head in 
service.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then will then 
render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was advised as to the evidentiary 
requirements of his service connection claim in a letter from 
the RO dated September 6, 2003.  That letter specifically 
indicated that in order to support his claim for service 
connection, the veteran needed evidence of: "a relationship 
between your current disability and an injury, disease or 
event in military service."

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced 
September 2003 letter and an additional letter from the RO 
dated February 19, 2004.  Specifically, the veteran was 
advised in the September 2003 VCAA letter that VA is 
responsible for obtaining relevant records from any Federal 
agency, including service records, records from the Social 
Security Administration and VA treatment records.  The 
September 2003 letter indicated that records from the VA 
outpatient facility in Dublin had been obtained on his 
behalf.  

With respect to private treatment records, the September 2003 
letter informed the veteran that VA would make reasonable 
efforts to obtain non-Federal evidence.  Included with the 
September 2003 letter were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
letter asked that the veteran to complete this release so 
that VA could obtain these records on his behalf.  The 
February 2004 letter informed the veteran that records from 
Dr. D.S. and Valley Medical Hospital had been requested on 
his behalf.  Both letters further emphasized: "You must give 
us enough information about these records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [Emphasis as in originals].  The 
veteran was also advised in the September 2003 letter that a 
VA examination would be scheduled to make a decision on his 
claim.  

Finally, the Board notes that the February 2004 letter 
requested of the veteran: "If there is any other evidence or 
information that you think will support your appeal, please 
let us know." [Emphasis as in original].  This request 
complies with the "give us everything you've got" 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
The veteran's claim of entitlement to service connection is 
being denied based on elements (2), current disability, and 
(3), connection between the veteran's service and the claimed 
disability.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to that crucial element.  

With respect to elements (4) and (5), the veteran was 
provided notice as to degree of disability and effective date 
in a letter from the RO dated March 27, 2006.  The March 2006 
letter detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  With respect to effective date, the March 2006 
letter instructed the veteran that two factors were relevant 
in determining effective dates: when the claim was received; 
and when the evidence "shows a level of disability that 
supports a certain rating under the rating schedule or other 
applicable standards."  The veteran was also advised in the 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted and reports of 
treatment while attending training in the Guard or Reserve.  

In any event, elements (4) and (5) are rendered moot via the 
RO's denial of the veteran's claim of entitlement to service 
connection for head injury residuals.  In other words, any 
lack advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned for the claim. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO has obtained reports of private 
treatment of the veteran. 

The veteran testified as to a number of private physicians 
who treated him for head injury residuals immediately 
following separation from service.  See the April 2007 
hearing transcript, pages 4-8.  The veteran submitted a VA 
Form 21-4142 for these specific records in September 2003, 
but noted that the two of the three physicians had moved 
their practices and the third physician was deceased.  He 
testified in April 2007 that he was unable to obtain these 
records.  Id. at 8.  

The Court has stated, VA's "duty to assist is not a license 
for a 'fishing expedition' to determine if there might be 
some unspecified information which could possibly support the 
claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 477 
(1992); see also Counts v. Brown, 6 Vet. App. 473, 478- 79 
(1994).

Counts and Gobber make it clear that VA's duty to assist does 
not include obtaining evidence which does not currently 
exist.  The veteran has been accorded ample opportunity to 
substantiate his claim by providing evidence of current head 
injury residuals.  He failed to do so.  See 38 U.S.C.A. § 
5107(a) [a claimant has the responsibility to support a claim 
for benefits].

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2006).  A medical examination is unnecessary in 
this case, however, because there is no objective evidence of 
an in-service head injury or current residuals stemming from 
such.

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no objective 
evidence of an in-service head injury or current diagnosis.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction above, the veteran presented 
personal testimony to the undersigned Chief Veterans Law 
Judge in April 2007.
Accordingly, the Board will proceed to a decision.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Analysis

The veteran seeks entitlement to service connection for 
residuals of a head injury in service.

As detailed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), current disability, 
there is no medical evidence which supports a conclusion that 
residuals of a head injury currently exist.  Private medical 
records which are currently associated with the claims folder 
indicate that the veteran suffered a cerebrovascular accident 
in 1990 or 1991.  There is one VA outpatient record dated in 
July 1997 that notes "status post cerebrovascular accident 
with a left hemiparesis."  However, this "diagnosis" has 
not been subsequently replicated.  

In any event, the veteran acknowledges that any current 
stroke residuals are separate from his current claim 
headaches.  See VA Form 21-4142 dated September 11, 2003.  He 
contends that his current head injury residuals consist of 
migraine headaches and cysts that had to be removed from the 
back of his head.  See VA Form 9 dated July 7, 2004; see also 
the April 2007 hearing transcript, page 9.  

As alluded to above, the veteran has been accorded ample 
opportunity to present medical evidence in support of his 
claim; he has failed to do so.  See 38 U.S.C.A. § 5107(a) [it 
is the claimant's responsibility to support a claim for VA 
benefits].

To the extent that the veteran himself believes that current 
head injury residuals exist, it is now well established that 
lay persons without medical training, such as the veteran, 
are not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the veteran's claim by him are not competent 
medical evidence and do not serve to establish the existence 
of a current disability.  

In the absence of any diagnosed head injury residuals, 
service connection may not be granted.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met for the 
head injury residuals claim, and it fails on this basis 
alone.

For the sake of completeness, the Board will discuss the 
remaining two Hickson elements.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].
With respect to Hickson element (2), the Board wishes to make 
it clear that it does not necessarily dispute that the 
veteran may have been struck in the back of the head during 
service.  However, the evidence of record does not support 
the veteran's contention that he sustained any injury 
thereby.  Crucially, the veteran's service medical records 
are pertinently negative for head injury.  Indeed, clinical 
evaluation of the veteran's head during his February 1977 
separation examination was normal, and the veteran 
specifically denied "frequent or severe headaches" on the 
accompanying report of medical history.  

Significantly, there is no mention of head injury residuals 
by the veteran until he filed his initial claim of 
entitlement to VA benefits in August 2003, almost 30 years 
after he left military service in March 1977.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].  The filing of the claim for 
service connection almost 30 years after service is itself 
evidence which tends to show that no injury to the head was 
sustained in service.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) [noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact]; see also 38 
C.F.R. § 3.102 [noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence].

In essence, the veteran's case rests of his own statements 
that he sustained a head injury in service.  The Board has 
considered those statements.  However, his statements are 
outweighed by the utterly negative service medical records.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].

In short, because the record as a whole clearly demonstrates 
that the veteran never mentioned an injury in service until 
he brought up the subject in connection with his claim for VA 
benefits approximately 30 years after his separation from 
service, the Board finds his recent statements concerning 
such an injury to be lacking in credibility and probative 
value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[VA cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

Hickson element (2) is therefore not met, and the claim also 
fails on this basis.

With respect to Hickson element (3), medical nexus, in the 
absence of an in-service head injury or current residuals of 
such, it follows that or medical nexus, is necessarily 
lacking also.  

The veteran provided sworn testimony to the effect that his 
head injury residuals began in service and that he suffered 
from them continually until the present day.  See the April 
2007 hearing transcript, page 8.  The Board is of course 
aware of the provisions of 38 C.F.R. § 3.303(b) concerning 
continuity of symptomatology.

To the extent that the veteran himself contends that head 
injury residuals have continually existed since his military 
service, his lay opinion is entitled to no weight of 
probative value.  See Espiritu, supra.  Any such statement 
offered in support of the veteran's claim by him does not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).

As discussed above, there is no objective medical evidence of 
head injury residuals in service or anytime thereafter.  
Supporting medical evidence is required. 
See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there 
must be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent].  Such 
evidence is lacking in this case.  Continuity of 
symptomatology after service is therefore not demonstrated.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the veteran's claim fails on this basis also.



Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
head injury residuals.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for head injury residuals is denied.



____________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


